Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9, & 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amor 11,123,646.
	Amor shows a display holder for an electronic device, which includes a stuffed toy with a pocket 130 to receive the device, with a cover 110 that may be transparent (column 2, lines 19-37). The fabric materials would allow sounds to pass through. Note additional pockets 145, 150. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amor.
	Amor shows the pocket in a belly area of the toy, but the location would be an obvious design consideration for better viewing and access.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amor in view of Hilton 2015/0174498.
	Amor discloses that the toy has stuffing, but it is not clear if there is a weighted bottom. A weighted bottom would help keep the toy upright and stable. For example, Hilton shows that a stuffed toy for holding an electronic device, may include a weighted portion 22 (paragraph 0016). This weighted bottom would be an obvious addition to the toy of Amor.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amor in view of Laurienzo et al 2014/0170931.
	Amor shows a toy with a holder for an electronic device, but it is not clear if there is a holder for a stylus. Since many electronic devices include a stylus, a holder for the stylus would be a useful addition. For example, Laurienzo shows that a toy may include a loop 102, 106 to hold a stylus for an electronic device. This holder loop would be an obvious addition to the toy of Amor.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amor in view of Hilton 2015/0174498, and Laurienzo et al 2014/0170931.
	Amor discloses that the toy has stuffing, but it is not clear if there is a weighted bottom. A weighted bottom would help keep the toy upright and stable. For example, Hilton shows that a stuffed toy for holding an electronic device, may include a weighted portion 22 (paragraph 0016). This weighted bottom would be an obvious addition to the toy of Amor.
Amor shows a toy with a holder for an electronic device, but it is not clear if there is a holder for a stylus. Since many electronic devices include a stylus, a holder for the stylus would be a useful addition. For example, Laurienzo shows that a toy may include a loop 102, 106 to hold a stylus for an electronic device. This holder loop would be an obvious addition to the toy of Amor.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711